In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1469 
LINDA REED, 
                                                  Plaintiff‐Appellant, 
                                  v. 

COLUMBIA ST. MARY’S HOSPITAL, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 14‐CV‐330 — J.P. Stadtmueller, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 12, 2018 — DECIDED FEBRUARY 8, 2019 
                ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON, Circuit Judge. Plaintiﬀ‐appellant Linda Reed al‐
leges that she suﬀered discrimination on the basis of her dis‐
abilities while she was a patient at defendant‐appellee Colum‐
bia St. Mary’s Hospital in March 2012. Among other things, 
she contends that the hospital failed to accommodate her dis‐
abilities  by  deliberately  withholding  from  her  a  device  she 
used to speak and discriminated against her by putting her in 
2                                                      No. 17‐1469 

a “seclusion” room to punish her. She brought claims under 
Title  III  of  the Americans  with  Disabilities Act  (“ADA”),  42 
U.S.C.  §  12181,  which  governs  public  accommodations  of‐
fered by private entities, including hospitals, as well as Sec‐
tion 504 of the Rehabilitation Act, 29 U.S.C. § 794, and the Wis‐
consin Mental Health Act, Wis. Stat. § 51.61.  
     The district court granted the hospital’s motion for sum‐
mary judgment, dismissing the federal claims with prejudice 
and declining to exercise supplemental jurisdiction over the 
remaining state‐law claims. Reed v. Columbia St. Mary’s Hospi‐
tal, 236 F. Supp. 3d 1091 (E.D. Wis. 2017). The court held that 
the hospital did not need to comply with Title III of the ADA 
because  it  fell  within  the  Act’s  exemption  for  entities  con‐
trolled  by  religious  organizations.  Id.  at  1103–04,  citing  42 
U.S.C. § 12187. The court also dismissed Reed’s Rehabilitation 
Act claims, finding that the hospital’s alleged mistreatment of 
Reed was not premised solely on Reed’s disability. Id. at 1105–
08.  
    We reverse. The hospital raised its religious exemption af‐
firmative  defense  to  the ADA  claims  for  the  first  time  after 
discovery, in its motion for summary judgment. We explain 
below why we conclude it was an abuse of discretion to ex‐
cuse the hospital’s failure to raise this aﬃrmative defense ear‐
lier. We also reverse the dismissal of Reed’s Rehabilitation Act 
claims on the merits because they depend on disputed facts. 
I.  Factual & Procedural Background 
     A.  Reed’s Stay in the Hospital 
    Our statement of facts reflects our standard of review for 
a grant of summary judgment. We cannot vouch for the ob‐
jective truth of every detail. We review the facts and draw all 
No. 17‐1469                                                           3

inferences  from  conflicting  evidence  in  the  light  reasonably 
most favorable to Reed as the non‐moving party. Greengrass 
v.  International  Monetary  Systems  Ltd.,  776  F.3d  481,  485  (7th 
Cir. 2015). 
    Reed  suﬀers  from  several  disabilities,  including  tardive 
dyskinesia (“TD”), bipolar disorder, and post‐traumatic stress 
disorder. TD is a neurological disorder that causes involun‐
tary facial and limb movements and makes speaking diﬃcult. 
Reed  has  been  prescribed  a  portable  communication  device 
called a Dynavox that she can use to generate speech. 
    Reed  entered  the  hospital’s  emergency  department  on 
March 8, 2012. She reported suicidal thoughts. She was admit‐
ted to the inpatient behavioral health unit and left on March 
12. Reed alleges that during her four‐day stay at the hospital 
she  was  discriminated  against  in  multiple  ways.  She  claims 
that she was denied the use of her Dynavox; that hospital staﬀ 
attempted to give her medication she was allergic to; that she 
was denied timely access to her medical records; that she was 
denied the use of a telephone to call her case manager (about 
whom the record reveals little); that she was denied access to 
a chaplain; and that she was physically escorted oﬀ the prem‐
ises by two security guards. Notably, the hospital’s corporate 
representative and nursing supervisor, William Fry, testified 
in  his  deposition  that  the  Dynavox  was  locked  up  outside 
Reed’s room at night and that she had access to it during the 
day only “as long as her behavior was appropriate.” 
   The most severe of Reed’s allegations is that on March 11, 
hospital staﬀ refused to give her the Dynavox and took her to 
a seclusion room, where  she was dropped on a mattress  on 
the floor and later attempted suicide. Reed and the hospital 
give diﬀering accounts of what exactly took place during this 
4                                                       No. 17‐1469 

incident.  Reed  claims  that  she  asked  for  her  Dynavox,  that 
hospital  staﬀ  refused  to  give  it  to  her,  that  her  TD‐related 
movements caused her to spill coﬀee on herself and to fall to 
the  ground,  and  that  patient‐care  assistant  Andrew  Miller 
grabbed her and put her in the seclusion room for about two 
hours.  Miller  testified, on  the  other hand,  that Reed  was on 
the ground in a hallway crying and he told her she needed to 
get out of the hallway. When he was walking her back to her 
room, he claims, she began to scream and he and nursing su‐
pervisor Fry decided to take her to the seclusion room. On re‐
view of a grant of summary judgment for the defendant, of 
course, we must accept the plaintiﬀ’s version of events. Reed 
was discharged the day after this incident. According to Reed, 
her Dynavox and other possessions were thrown into a cab, 
and she was pushed into it by a security guard and sent oﬀ. 
     B.  The District Court Proceedings 
     Reed filed her first complaint pro se in February 2014. The 
district court dismissed that case without prejudice. The next 
month, Reed filed this new lawsuit, which the court construed 
as raising claims under the ADA and the Rehabilitation Act. 
The district court dismissed again, holding that the dismissal 
of  the  prior  suit  had  preclusive  eﬀect  and  alternatively  that 
Reed failed to state a claim. Reed appealed pro se. We vacated 
and remanded because the first case had been dismissed with‐
out prejudice and thus did not  preclude the second. Reed v. 
Columbia  St.  Mary’s  Hospital,  782  F.3d  331,  335–36  (7th  Cir. 
2015). We also held that Reed stated viable claims under the 
ADA and the Rehabilitation Act. Id. at 337. 
    On remand, the district court recruited counsel for Reed. 
Her amended complaint asserted claims under the ADA for 
intentional discrimination, denial of reasonable modification, 
No. 17‐1469                                                          5

and retaliation and intimidation; claims under the Rehabilita‐
tion Act for intentional discrimination and denial of reasona‐
ble  accommodation;  and  patients’‐rights  claims  under  Wis‐
consin state law. The hospital filed answers to both the origi‐
nal complaint and the amended complaint. Each answer as‐
serted  several  aﬃrmative  defenses.  Neither  answer  men‐
tioned  a  religious  exemption  from  the ADA.  Discovery  was 
conducted from September 2015 to August 2016. In October 
2016, the hospital moved for summary judgment, which the 
district court granted. 
II.  Analysis 
    This appeal presents one procedural issue and a cluster of 
substantive  issues.  The  procedural  issue  is  whether  the  dis‐
trict  court  abused  its  discretion  in  allowing  the  hospital  to 
raise for the first time on summary judgment the aﬃrmative 
defense of the ADA’s Title III religious exemption. The sub‐
stantive  issues  concern  the  merits  of  the  Rehabilitation Act 
claims. 
   A. The ADA Claims 
       1. The Religious Exemption Defense Under ADA Title III 
    Title III of the ADA prohibits disability discrimination by 
“public accommodations,” including hospitals. See 42 U.S.C. 
§ 12181(7). Title III provides: “No individual shall be discrim‐
inated against on the basis of disability in the full and equal 
enjoyment  of  the  goods,  services,  facilities,  privileges,  ad‐
vantages, or accommodations of any place of public accom‐
modation.” 42 U.S.C. § 12182(a). It is unlawful to “fail[] to take 
such steps as may be necessary to ensure that no individual 
with a disability  is  excluded,  denied  services,  segregated or 
otherwise treated diﬀerently than other individuals because 
6                                                              No. 17‐1469 

of the absence of auxiliary aids and services,” unless the de‐
fendant can show that such accommodation  “would  funda‐
mentally alter the nature of the good, service, facility, privi‐
lege,  advantage,  or  accommodation  being  oﬀered  or  would 
result in an undue burden.” § 12182(b)(2)(A)(iii). A physical 
or mental impairment that “substantially limits one or more 
major life activities,” including “speaking,” qualifies as a dis‐
ability under both the ADA and the Rehabilitation Act (dis‐
cussed  below).  See  42  U.S.C.  § 12102(1)(A),  (2)(A);  29  U.S.C. 
§ 705(20)(B); 34 C.F.R. § 104.3(j)(2)(ii); 45 C.F.R. § 84.3(j)(2)(ii). 
     Title III of the ADA applies generally to hospitals, but Title 
III  exempts  from  its  requirements  “religious  organizations” 
and “entities controlled by religious organizations, including 
places  of worship.”  42  U.S.C.  §  12187.  This  exemption  is  an 
aﬃrmative defense. A defendant invoking it must plead it in 
the answer. See Fed. R. Civ. P. 8(c); Castro v. Chicago Housing 
Authority, 360 F.3d 721, 735 (7th Cir. 2004). Rule 8(c) applies to 
“any avoidance or aﬃrmative defense,” and lists a number of 
particular  defenses  that  must  be  pleaded.  The  religious  ex‐
emption in Title III of the ADA is an aﬃrmative defense be‐
cause it assumes the plaintiﬀ can prove everything she must 
to establish her claim but may still act to defeat her claim.1  
    It makes sense for the defendant claiming the Title III reli‐
gious exemption to bear the burden of pleading and proving 
its religious control. We have said that a defense not listed in 
Rule 8(c) is an aﬃrmative defense that must be pleaded if the 
                                                 
      1 “An affirmative defense is one that admits the allegations in the com‐

plaint, but avoids liability, in whole or in part, by new allegations of ex‐
cuse, justification or other negating matters.” Divine v. Volunteers of Amer‐
ica of Illinois, 319 F. Supp. 3d 994, 1003 (N.D. Ill. 2018), quoting Riemer v. 
Chase Bank USA, N.A., 274 F.R.D. 637, 639 (N.D. Ill. 2011). 
No. 17‐1469                                                           7

defendant bears the burden of proof on the issue under state 
law or if the defense does not controvert the plaintiﬀ’s proof. 
Winforge, Inc. v. Coachmen Industries, Inc., 691 F.3d 856, 872 (7th 
Cir. 2012). The religious exemption defense does not contro‐
vert  the  plaintiﬀ’s  proof.  It  also  draws  on  facts  ordinarily 
within the knowledge and control of the defendant. See Gomez 
v.  Toledo,  446  U.S.  635,  640–41  (1980)  (qualified  immunity  is 
aﬃrmative defense under 42 U.S.C. § 1983; relevant facts are 
peculiarly  within  knowledge  and  control  of  defendant); 
Wright  &  Miller,  Federal  Practice  &  Procedure  §  1271.  An 
ADA plaintiﬀ should not need to spend the money to antici‐
pate this defense without fair and timely notice that the de‐
fendant intends to rely upon it. 
       2.  Consequences of Failure to Plead a Defense 
    A defendant’s failure to plead an aﬃrmative defense may 
result  in  a  waiver  of  the  defense  if  the  defendant  has  relin‐
quished it knowingly and intelligently, or forfeiture if the de‐
fendant merely failed to preserve the defense by pleading it. 
See Wood v. Milyard, 566 U.S. 463, 470 & n.4 (2012). Some of 
our opinions use the terms waiver and forfeiture interchange‐
ably, but Wood shows that we need to pay attention to the dif‐
ference.  Whether  courts  apply  waiver  or  forfeiture  in  re‐
sponse to a failure to plead, the purpose of the pleading re‐
quirement for an aﬃrmative defense “is to avoid surprise and 
undue prejudice to the plaintiﬀ by providing her notice and 
the opportunity to demonstrate why the defense should not 
prevail.”  Venters v. City of Delphi, 123 F.3d 956, 967 (7th Cir. 
1997). 
  We have explained, however, that “the rule that forfeits an 
aﬃrmative defense not pleaded in the answer (or by an earlier 
motion) is, we want to make clear, not to be applied rigidly.” 
8                                                          No. 17‐1469 

Garofalo  v.  Village  of  Hazel  Crest,  754  F.3d  428,  436  (7th  Cir. 
2014), citing Matthews v. Wisconsin Energy Corp., Inc., 642 F.3d 
565, 570 (7th Cir. 2011). We will generally find that the failure 
to plead an aﬃrmative defense in the answer works a forfei‐
ture “only if the plaintiﬀ is harmed by the defendant’s delay 
in asserting it.” Id. There are limits, though, and in exercising 
their discretion in such matters, district courts must be alert 
to the real and practical harms that can result from failures to 
plead. We have explained that 
        the district court has the discretion to allow an 
        answer to be amended to assert an aﬃrmative 
        defense not raised at the outset. The pertinence 
        of a particular defense may only become appar‐
        ent after discovery, for example, in which case it 
        would be reasonable for the court to permit the 
        belated  assertion  of  that  defense.  Nonetheless, 
        the defendant remains obligated to act in timely 
        fashion. Once the availability of an aﬃrmative 
        defense  is  reasonably  apparent,  the  defendant 
        must alert the parties and the court to his intent 
        to pursue that defense. A defendant should not 
        be permitted to “lie behind a log” and ambush 
        a plaintiﬀ with an unexpected defense. The ap‐
        propriate  thing  for  the  defendant  to  do,  of 
        course, is to promptly seek the court’s leave to 
        amend his answer. His failure to do [so] risks a 
        finding that he has waived the defense. 
Venters,  123  F.3d  at  967–68  (internal  citations  and  quotation 
marks omitted). 
   Pleadings  shape  the  litigation,  including  the  scope  and 
cost of discovery. Based on the claims and defenses raised in 
No. 17‐1469                                                        9

the pleadings, the parties can discover information that is rel‐
evant,  not  privileged,  and  proportional  to  the  needs  of  the 
case. See Fed. R.  Civ.  P. 26. Many  eﬃciencies are lost when 
claims or defenses are left out of pleadings and a party then 
attempts to assert them at later stages. At the same time, it is 
not unusual for parties to discover new theories for claims or 
defenses in the course of discovery. Timely motions to amend 
pleadings for such newly discovered theories are appropriate 
under Federal Rule of Civil Procedure 15(a).  
    We see these problems more often when plaintiﬀs try  to 
raise new theories or claims for the first time in opposing sum‐
mary judgment. The concerns about unfair surprise and prej‐
udice with unpleaded aﬃrmative defenses are similar: 
       When  a  new  argument  is  made  in  summary 
       judgment briefing, the correct first step is to con‐
       sider whether it changes the complaint’s factual 
       theory,  or  just  the  legal  theories  [the]  plaintiﬀ 
       has pursued so far. In the former situation, the 
       plaintiﬀ  may  be  attempting  in  eﬀect  to  amend 
       its complaint, and the district court has discre‐
       tion to deny the de facto amendment and to re‐
       fuse  to  consider  the  new  factual  claims.  In  the 
       latter,  the  court  should  consider  the  conse‐
       quences of allowing the plaintiﬀ’s new theory. 
       If it would, for example, cause unreasonable de‐
       lay, or make it more costly or diﬃcult to defend 
       the suit, the district court can and should hold 
       the plaintiﬀ to his original theory. 
BRC Rubber & Plastics, Inc. v. Cont’l Carbon Co., 900 F.3d 529, 
540  (7th  Cir.  2018)  (citations  and  internal  quotation  marks 
10                                                         No. 17‐1469 

omitted), quoting Chessie Logistics Co. v. Krinos Holdings, Inc., 
867 F.3d 852, 860 (7th Cir. 2017). 
    We routinely enforce this stricture against plaintiﬀs who 
wait until summary‐judgment briefing to raise a new claim, 
despite the absence of an express pleading requirement, since 
complaints need not identify legal theories. See, e.g., Anderson 
v. Donahoe, 699 F.3d 989, 997 (7th Cir. 2012) (pro se plaintiﬀ); 
Whitaker v. Milwaukee County, 772 F.3d 802, 808 (7th Cir. 2014); 
Trade Finance Partners, LLC v. AAR Corp., 573 F.3d 401, 412 (7th 
Cir. 2009); Conner v. Illinois Dep’t of Natural Resources, 413 F.3d 
675, 679–80 (7th Cir. 2005); Griﬃn v. Potter, 356 F.3d 824, 830 
(7th Cir. 2004); Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir. 
2002); Whitaker v. T.J. Snow Co., 151 F.3d 661, 663–64 (7th Cir. 
1998);  Auston  v.  Schubnell,  116  F.3d  251,  255  (7th  Cir.  1997); 
Shanahan  v.  City  of  Chicago,  82  F.3d  776,  781  (7th  Cir.  1996); 
Kostovetsky v. Ambit Energy Holdings, LLC, 242 F. Supp. 3d 708, 
718–19 (N.D. Ill. 2017) (reviewing Seventh Circuit case law). 
In  much  the  same  way,  late  assertions  of  aﬃrmative  de‐
fenses—like the religious exemption to Title III of the ADA—
make litigation more costly and diﬃcult and can make it un‐
fairly diﬃcult for a plaintiﬀ to pursue her claims. 
        3.  The District Court’s Ruling 
    The district court held that the hospital did not waive or 
forfeit its religious exemption aﬃrmative defense. The court 
acknowledged that the hospital raised the defense for the first 
time in its motion for summary judgment but explained that 
since  this  defense  is  not  expressly  listed  in  Federal  Rule  of 
Civil Procedure 8(c), “it is not clear that failure to assert it in 
the answer waives it.” 236 F. Supp. 3d at 1101. That rationale 
will  not  hold  water  here.  Precedent  oﬀers  suﬃciently  clear 
guidance on when defenses not enumerated in Rule 8(c) must 
No. 17‐1469                                                            11

be  pleaded.  See,  e.g.,  Gomez  v.  Toledo,  446  U.S.  635,  640–41 
(1980); Winforge, Inc. v. Coachmen Industries, Inc., 691 F.3d 856, 
872 (7th Cir. 2012); Sundstrand Corp. v. Standard Kollsman In‐
dustries, Inc., 488 F.2d 807, 813 (7th Cir. 1973); Brunswick Leas‐
ing  Corp.  v.  Wisconsin  Cent.,  Ltd.,  136  F.3d  521,  530  (7th  Cir. 
1998). The statutory exemption here is based on facts in a de‐
fendant’s control and clearly falls within the category of af‐
firmative defenses. 
    The district court also held that Reed was not prejudiced 
by the hospital’s delay in asserting this defense. For support, 
the court relied on an exchange during the deposition of nurs‐
ing supervisor William Fry in February 2016, six months be‐
fore the close of discovery, to find that Reed knew “for a sub‐
stantial  period  that  the  religious  exemption  defense  was  a 
possibility.” Reed, 236 F. Supp. 3d at 1101. We respectfully dis‐
agree. Here is the entire discussion from Fry’s deposition: 
        Q And so who – what is your understanding of 
        the ownership of Columbia St. Mary’s Hospital 
        Milwaukee? 
        MR. FOLEY: Object to form and foundation. 
        THE WITNESS: I don’t really know the answer 
        to that. I don’t really understand – I don’t know 
        the answer to that. 
        BY MS. BARNES: Who owns the organization? 
        MR. FOLEY: Object to form and foundation. 
        THE  WITNESS:  I’ll  try  to  answer  that. Ascen‐
        sion  Healthcare  is  our  parent  sponsor  of  this 
        ministry. 
12                                                 No. 17‐1469 

      BY MS. BARNES: What does that mean, spon‐
      sor? 
      MR. FOLEY: Object to form. 
      THE WITNESS: Ascension Healthcare has mul‐
      tiple  hospitals  in  multiple  states  across  the 
      country. That is, again, our – as far as I under‐
      stand it, our parent ownership structure. 
      BY MS. BARNES: Okay. And is Ascension a re‐
      ligious organization? 
      A Yes. 
      Q What type of religious organization? 
      A It’s a mission of the Roman Catholic Church. 
      Q A mission? 
      A Um‐hum. 
      Q So is it – is it – 
      A A ministry, I should have said. I ministry of 
      the Roman Catholic Church. 
      Q So is it – does it follow the principles of the 
      Catholic church, when you say “ministry”? 
      MR. FOLEY: I’ll object to form and foundation. 
      I think this is far afield of – 
      THE  WITNESS:  Yeah,  this  is  beyond  my 
      knowledge and expertise. 
      MR. FOLEY: – his knowledge. But if you can an‐
      swer, go ahead. 
No. 17‐1469                                                   13

       THE WITNESS: As far as I know, yes. I guess I 
       don’t really understand the question. 
       BY  MS.  BARNES:  What  does  it  mean  to  be  a 
       ministry, I guess? I’m trying to understand it as 
       well. 
       A Well, we’re a not for profit in the ministry of 
       providing healthcare. 
Fry Dep. at 13–15.  
    This brief exchange was with a witness who obviously did 
not understand the issue or identify the exemption, let alone 
try to assert the exemption. It is not comparable to a lawyer’s 
statement that the party intends to assert a defense. The ex‐
change did not put Reed on fair notice that the hospital would 
be asserting the religious exemption and that she needed to 
spend the time and money to conduct full‐bore discovery on 
whether  the  hospital  could  satisfy  the  ADA’s  religious  ex‐
emption. 
    The district court also thought that Reed knew when she 
filed suit that the hospital was at least nominally associated 
with the Catholic faith. Nominal association told plaintiﬀ and 
tells us nothing about the availability of the religious exemp‐
tion. The statutory test is “control.” 42 U.S.C. § 12187. Count‐
less entities have names that are associated with religions but 
are not subject to religious control. 
   Finally, the district court noted that Reed’s response to the 
hospital’s  motion  for  summary  judgment  showed  that  she 
had studied the hospital’s corporate structure and governing 
documents (or at least those submitted by the hospital). We 
14                                                            No. 17‐1469 

have a limited record before us on this issue.2 The structure 
appears to be as follows: the hospital’s sole corporate member 
is Columbia St. Mary’s Inc. In turn, Columbia St. Mary’s Inc. 
is  “sponsored  by”  its  two  corporate  members:  Ascension 
Health  (a  Catholic  national  health  system)  and  Columbia 
Health  System,  Inc.  (a  non‐sectarian  community  health  sys‐
tem). Ascension  Health  is  a  subsidiary  of Ascension  Health 
Alliance,  which  is  a  subsidiary  of  Ascension  Health  Minis‐
tries. The Congregation of Consecrated Life and Societies of 
Apostolic Life of the Vatican conferred public juridic person‐
ality on Ascension Health Ministries in June 2011. Ascension 
Health Ministries’ governing documents state that it shall be 
governed in accordance with canon law. Thus, the hospital is 
subject to two lines of control: (1) a Catholic one (Ascension 
Health Ministries —> Ascension Health Alliance —> Ascen‐
sion  Health  —>  Columbia  St.  Mary’s  Inc.  —>  the  hospital); 
and (2) a non‐sectarian one (Columbia Health System —> Co‐
lumbia St. Mary’s Inc. —> the hospital). 
     The  hospital’s  bylaws  reflect  these  two  lines  of  control: 
they say that the hospital “shall be and remain a Catholic fa‐
cility or institution” but also that the hospital will “respect the 
nonsectarian traditions and values of Columbia Health Sys‐
tem.” Similarly reflecting these two lines of control but revers‐
ing the emphasis, the bylaws of Columbia St. Mary’s Inc. (the 
hospital’s sole corporate member) say that it “shall not be a 
Catholic  facility  or  institution”  but  that  it  will  not  perform 

                                                 
      2 The record is limited since this defense was sprung on Reed in the 

motion for summary judgment. Most of the relevant evidence comes from 
the documents the hospital chose to submit. Even those documents show 
a  complicated  corporate  legal  structure  and  an  ambiguous  relationship 
with the hospital’s Catholic affiliates. 
No. 17‐1469                                                               15

medical procedures inconsistent with Catholic ethical direc‐
tives. Columbia St. Mary’s Inc.’s bylaws reserve certain pow‐
ers to both Ascension Health and Columbia Health System.3 
Columbia St. Mary’s Inc.’s oﬃcers and board members “serve 
ex oﬃcio” as the hospital’s oﬃcers and board members. Im‐
portant for the issue of control, the board members are recom‐
mended by Columbia St. Mary’s Inc.’s existing board for ap‐
pointment  by  Ascension  Health  and  are  intended  to  “be 
broadly  representative  of  the communities served.” Relying 
on this corporate structure as disclosed by the hospital in its 
summary  judgment  materials,  the  district  court  determined 
that  the  hospital  was  suﬃciently  controlled  by  the  Catholic 
Church as to fall within Title III’s religious exemption and to 
make it immune to Reed’s ADA claims. 
            4.  Abuse of Discretion 
    We  express  no  opinion  on  whether,  after  full  discovery 
and fair litigation of the issue on a more complete record, the 
hospital might fit within the exemption for entities controlled 
by  religious  organizations.  Instead,  we  find  that  the  district 
court abused its discretion by considering this aﬃrmative de‐
fense at all. 
    Several factors point in this direction. First, the defendant 
hospital  has  oﬀered  no  excuse  or  explanation  for  failing  to 
plead the defense in it answers or for raising the defense so 
late. Without a credible excuse for the delay, the hospital’s late 
invocation of the defense looks like a straight ambush of the 
plaintiﬀ  when  it  was  too  late  for  her  to  put  together  a 
                                                 
      3 We are told that these dual lines of control are also detailed in the 

terms of an Affiliation Agreement, but that document has not been pro‐
duced to Reed or included in the record. 
16                                                      No. 17‐1469 

comprehensive rebuttal. Second, the religious‐exemption de‐
fense  should  not  ordinarily  depend  on  discovery  from  the 
plaintiﬀ, as will often be the case with other aﬃrmative de‐
fenses such as statutes of limitations, estoppels, waivers, and 
others. Instead, the religious‐exemption defense will ordinar‐
ily depend on facts within the knowledge and control of the 
defendant itself. Third, the defendant did not deploy this de‐
fense until after discovery had closed, meaning both parties 
had already invested a good deal of time and money in the 
case on the legitimate expectation that they knew what the is‐
sues  were.  Allowing  a  last‐minute  defense  that  introduces 
such new factual and legal issues after discovery has closed 
raises the costs of litigation and allows the party that was at 
least negligent in failing to plead its defense to take unfair ad‐
vantage of its opposing party. Fourth, the district court’s ra‐
tionale  for  allowing  the  defense  to  be  raised  so  late  simply 
does not withstand scrutiny. In this case, a few facts relevant 
to  this  potential  aﬃrmative  defense  came  up  briefly  in  one 
deposition. As we explained above, that cannot be reasonably 
treated as  fair notice  that  the hospital  would  actually assert 
the  defense  and  that  the  plaintiﬀ  would  need  to  spend  the 
time  and  money  needed  to  meet  that  defense.  The  plaintiﬀ 
was entitled to rely on Rule 8(c) and the hospital’s silence in 
its pleadings. 
    The situation here is similar to that in Venters v. City of Del‐
phi,  where  we  concluded  that  the  defendants  waived  their 
statute of limitations aﬃrmative defense. 123 F.3d 956, 967–69 
(7th Cir. 1997). There, the defendants failed to include the de‐
fense  in  their  answers  to  the  original  and  amended  com‐
plaints. We could “discern no justification for the delay” when 
they asserted the defense for the first time in their reply mem‐
orandum in support of their motion for summary judgment. 
No. 17‐1469                                                                      17

Id.  at  968.  While  a  diﬀerence  here  is  that  Reed  was  at  least 
given notice of the defense in the motion for summary judg‐
ment  itself  and  could  attempt  to  respond,  she  was  still  at  a 
serious disadvantage. That notice came after the parties had 
completed discovery. As in Venters, we “cannot overlook the 
failure to comply with Rule 8(c) in this context. Intentionally 
or not, [plaintiﬀ] was bushwacked.” Id. at 969. Put simply, “it 
was not [plaintiﬀ’s] obligation to raise the defense, and if Rule 
8(c) is not to become a nullity, we must not countenance at‐
tempts to invoke such defenses at the eleventh hour, without 
excuse and without adequate notice to the plaintiﬀ.” Id.4 
    Finally, the prejudice to Reed from the delayed assertion 
of the defense is especially acute here because the relevant law 
and facts simply are not clear. The ADA does not define what 
it means to be considered a “religious organization” or to be 
“controlled  by  a  religious  organization.”  See  42  U.S.C.  § 
12187. To our knowledge, no federal appellate court has yet 
construed  this  religious  exemption.  Several  district  courts 
have—including  the  veteran  judge  who  decided  this  case. 
See Rose v. Cahee, 727 F. Supp. 2d 728, 747 (E.D. Wis. 2010).5 

                                                 
      4 In contrast, we held that a district court did not abuse its discretion 

in Robinson v. Sappington when it allowed the defendants to amend their 
pleadings at summary judgment to add affirmative defenses. 351 F.3d 317, 
332–33 (7th Cir. 2003). There, the record showed that the plaintiff had suf‐
ficient notice that the defendants might pursue the defenses because de‐
fense counsel had explored them in detail during discovery. Id. Further, 
the  plaintiff  did  not  suggest  she  was  prejudiced  in  any  way  by  the  late 
amendment. Id. 
      5 In Rose, the court applied the religious exemption where a Roman 

Catholic institute sponsored a healthcare corporation and occupied a pri‐
mary role in the corporation’s corporate governance structure, the insti‐
tute members made up the entirety of one class of corporate membership, 
18                                                                  No. 17‐1469 

These district court decisions show that the issue can be com‐
plex,  both  factually  and  legally.  These  decisions  have  cited 
and relied on the following Department of Justice interpreta‐
tion of the religious exemption: 
           The  ADA’s  exemption  of  religious  organiza‐
           tions  and  religious  entities  controlled  by  reli‐
           gious  organizations  is  very  broad,  encompass‐
           ing  a  wide  variety  of  situations.  Religious  or‐
           ganizations and entities controlled by religious 
           organizations  have  no  obligations  under  the 
           ADA. Even when a religious organization car‐
           ries out activities that would otherwise make it 
           a  public  accommodation,  the  religious  organi‐
           zation is exempt from ADA coverage. Thus, if a 
           church  itself  operates  a  day  care  center,  a 

                                                 
and the institute’s class members had the sole authority to amend or re‐
peal the corporation’s articles of incorporation and bylaws. 727 F. Supp. 
2d  at  747.  As  for  the  other  district  court  cases  applying  the  exemption, 
Reed correctly points out that in none was the defense raised late, and in 
all there was greater evidence of religious control. See Cole v. Saint Francis 
Medical  Ctr.,  No.  1:15‐CV‐98(ACL),  2016  WL  7474988,  at  *4‐6  (E.D.  Mo. 
Dec. 29, 2016) (exemption was “properly raised by Defendant as an affirm‐
ative defense” and hospital was “under the jurisdiction of the Bishop of 
the Roman Catholic Dioceses[.]”); Marshall v. Sisters of the Holy Family of 
Nazareth, 399 F. Supp. 2d 597, 606 (E.D. Pa. 2005) (school “solely operated 
and controlled by” order of nuns); White v. Denver Seminary, 157 F. Supp. 
2d 1171, 1173–74 (D. Colo. 2001) (seminary was founded by Baptist asso‐
ciation and employees were required to be active Christians). By contrast, 
in  Sloan  v.  Community  Christian  Day  School,  LLC,  a  Christian  school  was 
found to not be exempt since the school was not owned, affiliated with, or 
financially supported by any recognized religious group and was instead 
owned by two individuals who were not ministers. No. 3–15–0551, 2015 
WL 10437824, at * 3, (M.D. Tenn. Dec. 11, 2015). 
No. 17‐1469                                                         19

       nursing  home,  a  private  school,  or  a  diocesan 
       school  system,  the  operations  of  the  center, 
       home, school, or schools would not be subject to 
       the  requirements  of  the ADA  or  this  part.  The 
       religious  entity  would  not  lose  its  exemption 
       merely  because  the  services  provided  were 
       open to the general public. The test is whether 
       the church or other religious organization oper‐
       ates the public accommodation, not which indi‐
       viduals receive the public accommodationʹs ser‐
       vices. 
       Religious  entities  that  are  controlled  by  reli‐
       gious  organizations  are  also  exempt  from  the 
       ADA’s requirements. Many religious organiza‐
       tions  in  the  United  States  use  lay  boards  and 
       other secular or corporate mechanisms to oper‐
       ate schools and an array of social services. The 
       use of a lay board or other mechanism does not 
       itself  remove  the  ADA’s  religious  exemption. 
       Thus, a parochial school, having religious doc‐
       trine in its curriculum and sponsored by a reli‐
       gious  order,  could  be  exempt  either  as  a  reli‐
       gious organization or as an entity controlled by 
       a  religious  organization,  even  if  it  has  a  lay 
       board. The test remains a factual one – whether the 
       church  or  other  religious  organization  controls  the 
       operations of the school or of the service or whether 
       the school or service is itself a religious organization. 
28 C.F.R. ch. 1., pt. 36, App’x C (emphasis added). 
   For this appeal, the critical points are that the law govern‐
ing the hospital’s aﬃrmative defense is still highly contestable 
20                                                      No. 17‐1469 

and  its  application  may  well  depend  on  a  host  of  facts  that 
would need to be explored in some depth. Before summary 
judgment  briefing,  plaintiﬀ  Reed  had  no  notice  that  she 
needed to prepare to meet the defense. 
     We have considered the possibility of a response less dras‐
tic than treating the hospital’s religious‐exemption defense as 
forfeited. One possibility would be to allow the parties to pur‐
sue further discovery on that issue and to have the hospital 
pay for plaintiﬀ’s reasonable costs and attorney fees for that 
process.  In  this  case,  however,  the  hospital  has  oﬀered  no 
credible excuse for its delay, and the normal rule is forfeiture 
of  unpleaded  defenses.  The  remedy  of  reopening  discovery 
would also impose additional delay on Reed. We see no miti‐
gating factors here that would favor anything other than en‐
forcement of Rule 8(c) as written and treating the defense as 
forfeited.  We  therefore  reverse  summary  judgment  for  the 
hospital on the ADA claims.  
      B.  Rehabilitation Act Claims 
         1. Legal Standard 
    We  now  turn  to  the  merits  of  Reed’s  Rehabilitation  Act 
claims.  Section  504  of  the  Rehabilitation Act  provides:  “No 
otherwise  qualified  individual  with  a  disability  …  shall, 
solely by reason of her or his disability, be excluded from the 
participation in, be denied the benefits of, or be subjected to 
discrimination under any program or activity receiving Fed‐
eral financial assistance[.]” 29 U.S.C. § 794(a). Four elements 
must be satisfied to establish a violation of Section 504: (1) the 
plaintiﬀ must be a handicapped individual as defined by the 
Act; (2) the plaintiﬀ must be “otherwise qualified” for partic‐
ipation in the program; (3) the program must receive federal 
No. 17‐1469                                                          21

financial assistance; and (4) the plaintiﬀ must have been “de‐
nied the benefits of the program solely because of his handi‐
cap.”  See  Mallet  v.  Wisconsin  Div.  of  Vocational  Rehabilitation, 
130 F.3d 1245, 1257 (7th Cir. 1997). The hospital contests only 
this fourth element of sole cause. The ADA and the Rehabili‐
tation Act  are  otherwise very similar, but the Rehabilitation 
Act prohibits discrimination only if it is “solely by reason of” 
a person’s disability. The ADA permits mixed‐motive claims. 
See Whitaker v. Wisconsin Dep’t of Health Servs., 849 F.3d 681, 
684 (7th Cir. 2017). 
    A  plaintiﬀ  suing  under  the  Rehabilitation Act  can  assert 
that  she  was  intentionally  discriminated  against  or  that  the 
defendant  failed  to  aﬀord  her  a  reasonable  accommodation 
for her disability. The Rehabilitation Act does not contain an 
explicit accommodation requirement, but the Supreme Court 
has located a duty to accommodate in the statute generally. 
We  have  written  that  in  Alexander  v.  Choate,  469  U.S.  287 
(1985), 
        the  Court  explained  that  “‘a  refusal  to  modify 
        an existing program might become unreasona‐
        ble  and  discriminatory.’”  Id.  at  300  (quoting 
        Southeastern  Cmty.  Coll.  v.  Davis,  442  U.S.  397, 
        413 (1979)). The Rehabilitation Act’s promise of 
        “meaningful access” to state benefits, according 
        to the Court, means that “reasonable accommo‐
        dations in the grantee’s program or benefit may 
        have to be made.” Id. at 301. 
Wisconsin  Community  Services,  Inc.  v.  City  of  Milwaukee,  465 
F.3d 737, 747 (7th Cir. 2006). We explained further: 
22                                                        No. 17‐1469 

        Following Choate, several courts of appeals have 
        adopted the view that the Rehabilitation Act re‐
        quires  public  entities  to  modify  federally  as‐
        sisted programs if such a modification is neces‐
        sary to ensure that the disabled have equal ac‐
        cess  to  the  benefits  of  that  program.  See,  e.g., 
        Henrietta  D.  v.  Bloomberg,  331  F.3d  261,  274–75 
        (2d  Cir.  2003).  These  circuits,  including  ours, 
        also follow the corollary principle implicit in the 
        Choate decision that the Rehabilitation Act helps 
        disabled  individuals  obtain  access  to  benefits 
        only when they would have diﬃculty obtaining 
        those  benefits  “by  reason  of”  their  disabilities, 
        and not because of some quality that they share 
        generally with the public. 
Id. at 748.  
        2.  Analysis of the Rehabilitation Act Claims 
     We  review  de  novo  the  district  court’s  grant  of  summary 
judgment on the merits. Whitaker, 849 F.3d at 684. Summary 
judgment is proper when the moving party shows that there 
is no genuine dispute as to any material fact and that it is en‐
titled to judgment as a matter of law. Fed. R. Civ. P. 56(a). 
    We reverse the dismissal of Reed’s intentional discrimina‐
tion  claim,  which  is  based  only  on  the  seclusion‐room  inci‐
dent. The district court determined that the undisputed facts 
show that the “seclusion incident” was motivated at least in 
part by factors other than Reed’s disability. The court stated 
that  Reed  “admits  that  she  spilled  her  coﬀee  and  thereafter 
fell  to  the  floor  screaming.  She  further  concedes  that  Miller 
No. 17‐1469                                                          23

told her that she could not remain on the floor in the middle 
of the hallway. (Docket # 55 ¶ 43).” Reed, 236 F. Supp. at 1106. 
    The  district  court  either  misconstrued  or  exaggerated 
Reed’s concessions. Reed has not conceded any of the reasons 
Miller cited for taking her to the seclusion room. The district 
court  did  not  include  a  record  citation  for  its  assertion  that 
Reed admitted she fell to the floor “screaming.” We have not 
seen such an admission in the  record.  Reed  admits  that she 
spilled coﬀee and was on the floor of the hallway. She specif‐
ically denies she was screaming. See Dkt. 55, ¶¶ 38–45, citing 
Reed  Aﬃdavit,  Ex.  A,  Dkt.  55‐26.  According  to  the  district 
court, this disturbance at least partially motivated the hospital 
staﬀ to put her in seclusion. 
     The undisputed facts show that Reed spilled coﬀee on her‐
self and was on the floor of the hallway. We agree with the 
district court that Miller was responding to this situation (and 
not solely to Reed’s disabilities) when he picked her up oﬀ the 
floor. So far, so good. But Miller himself testified that, at that 
point, he started to take Reed back to her own room (not the 
seclusion room). It was only during the walk to her room that, 
because of her screaming, the decision was made to take her 
to  the  seclusion  room.  Thus,  a  jury  could  find  that  nothing 
Reed has conceded (spilling coﬀee and lying on the floor) led 
Miller  to  take  her  to  the  seclusion  room.  Spilling  the  coﬀee 
and lying on the floor prompted Miller only to take Reed back 
to her own room. It was the action that Reed specifically de‐
nies (screaming during the walk) that Miller says led him and 
Fry to take Reed to the seclusion room. Reed has not conceded 
that she did anything disruptive during the walk to her room, 
when hospital staﬀ decided to take her to the seclusion room. 
The material facts that led to her being placed in seclusion are 
24                                                               No. 17‐1469 

disputed. Crediting Reed’s version of the event, a reasonable 
jury could find that  the  hospital intentionally  discriminated 
against Reed solely on the basis of her disability.6 
    We also reverse the dismissal of Reed’s reasonable accom‐
modation claim. This claim is based on all of the allegations 
Reed asserts in her complaint (seclusion‐room incident; with‐
holding Dynavox; security escort oﬀ the premises; and denial 
of requests to use telephone, to see a chaplain, and to see med‐
ical records). While medical professionals certainly are enti‐
tled to discretion in managing their patients, the hospital has 
not argued that it withheld the Dynavox in the exercise of pro‐
fessional judgment to treat Reed’s mental illness. Withhold‐
ing the Dynavox in particular may support a viable failure‐to‐

                                                 
      6 The parties have not addressed another issue that may arise on re‐

mand. The Rehabilitation Act and the Americans with Disabilities Act do 
not create a remedy for medical malpractice. See Grzan v. Charter Hosp., 
104 F.3d 116, 122–23 (7th Cir. 1997), abrogated on other grounds as stated 
in Amundson v. Wisc. Dep’t of Health Svcs., 721 F.3d 871, 874 (7th Cir. 2013); 
Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (prisoner’s claim); ac‐
cord, e.g., McGugan v. Aldana‐Bernier, 752 F.3d 224, 231–32 (2d Cir. 2014); 
Burger v. Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005); Schiavo ex rel. Schindler 
v. Schiavo, 403 F.3d 1289, 1294 (11th Cir. 2005); Fitzgerald v. Corrections Corp. 
of America, 403 F.3d 1134, 1144 (10th Cir. 2005). As the Second Circuit ex‐
plained  in  McGugan,  the  term  “discrimination”  can  have  a  benign  (and 
perfectly lawful) sense, in which a health care provider makes a discrimi‐
nating professional judgment about the type of treatment to provide to a 
patient, but can also have a pejorative sense that describes actions taken 
based on irrelevant criteria under the influence of irrational bias. See 752 
F.3d at 231–32, comparing United States v. University Hosp., 729 F.2d 144, 
156 (2d Cir. 1984), and Green v. City of New York, 465 F.3d 65, 78 (2d Cir. 
2006). In this appeal, the hospital has not argued that it withheld Reed’s 
Dynavox from her as a benign form of discrimination, i.e., as an exercise 
of medical judgment for her appropriate treatment.  
No. 17‐1469                                                 25

accommodate  claim  under the Rehabilitation Act, subject to 
the considerations discussed above in note 6.  
   The district court’s grant of summary judgment in favor of 
the  hospital  is  REVERSED  and  the  case  is  REMANDED  for 
proceedings consistent with this opinion. On remand, Circuit 
Rule 36 shall apply.